Citation Nr: 0501754	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  04-00 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to a rating higher than 40 percent for 
degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial rating higher than 10 percent 
for tinnitus. 

4.  Entitlement to a compensable initial rating for bilateral 
hearing loss.

5.  Entitlement to a compensable rating for ulcer disease.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Richard LaPointe, attorney

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1951 to February 
1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2003 and later by 
the Department of Veterans Affairs (VA) Fort Harrison, 
Montana, Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  
This law eliminated the requirement of a well-grounded claim, 
and redefined the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

VA has promulgated revised regulations to implement these 
changes in the law.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The intended effect of these regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Upon receipt of a substantially complete application for 
benefits, VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  VA will 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If VA receives information showing that subsequent 
requests to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The Board finds that VA has not yet met its duties under the 
VCAA.  After reviewing the claims file, the Board concludes 
that additional relevant evidence may exist which has not 
been obtained.  In this regard, the Board notes that there 
are indications that the veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  The 
report of a disability evaluation examination conducted by 
the VA in September 2004 reflects that the veteran has 
received SSI since 1986.  Although the veteran is now 
retirement age, he was approximately 52 years old in 1986, so 
the payments must have been based on disability rather than 
advanced age.  The Board concludes that VA has an additional 
duty to assist with the development of evidence, as VA has 
not obtained evidence from the SSA regarding the veteran's 
claim for benefits administered by that agency.  Efforts to 
obtain such records should be accomplished.  The duty to 
assist is particularly applicable to records which are known 
to be in the possession of the Federal Government, such as 
military service department and SSA records.  See Counts v. 
Brown, 6 Vet. App. 473 (1994); see also Martin v. Brown, 4 
Vet. App. 136, 140 (1993) (in deciding a claim for an 
increased rating, the SSA's decision is "pertinent" to a 
determination of a veteran's ability to engage in 
substantially gainful employment, quoting Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992)).  Social Security 
records might potentially contain evidence pertinent to any 
or all of the issues on appeal.  Thus, the Board must obtain 
all of the records pertaining to the SSA decision as such 
records may be relevant to the claims for VA benefits.  See 
Collier v. Derwinski, 1 Vet. App. 413 (1991).  

The Board also finds that additional relevant medical 
treatment records exist.  The veteran reportedly has received 
treatment at a pain clinic at the Frances Mahon Deaconess 
Hospital and at the Holy Rosary medical facility.  In 
addition, the report of a disability evaluation examination 
conducted by the VA in September 2004 reflects that the 
veteran reported treatment by a private neurologist and a 
doctor named Daniel Rodriquez.  Records from such treatment 
should be obtained for consideration in connection with the 
veteran's claim.  

The Board also concludes that a Social and Industrial survey 
would be useful in evaluating the veteran's claim for 
unemployability benefits.  The Board notes that such an 
evaluation has been requested by the veteran's attorney.  

Finally, the Board notes that in the report of an examination 
conducted by the VA in September 2000, it was reported that 
the veteran did not wish to pursue his claim for a higher 
rating for ulcer disease.  However, no written documentation 
of withdrawal of the claim has been received from the 
veteran.  The RO should contact the veteran to clarify 
whether he wished to withdraw that claim.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSI disability 
benefits, as well as the medical records 
relied upon concerning that claim.  The 
RO should also request a copy of the 
veteran's earnings history from his 
separation from service until the present 
date.  VA must continue its efforts until 
all records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back 
disorder or other pertinent disability, 
including the health care providers 
referred to above.  After securing the 
necessary release, the RO should obtain 
these records.

3.  Once copies of the Social Security 
and treatment records have been added to 
the claims file, the veteran should be 
afforded a VA social and industrial 
survey to assess the veteran's employment 
history and day-to-day functioning.  The 
claims file should be made available to 
the examiner.  The report should include 
a full account of the veteran's 
occupational and educational history 
since service.  A written copy of the 
report should be inserted into the claims 
folder.

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  As 
noted above, the RO should contact the 
veteran and his attorney to clarify 
whether he wishes to withdrew the claim 
for a higher rating for ulcer disease.  
If the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




